



EXHIBIT 10.70


TERMS OF PERFORMANCE SHARE UNIT AWARD AGREEMENT
WITH CERTAIN EXECUTIVE OFFICERS




The form of Performance Share Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.5 to the Registrant's Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2017, contains blanks where the grantee's name,
target number of shares, grant date, vesting date, performance measurement
period, shortened performance measurement period start date, and months in term
provided under the Agreement vary for each executive.


On January 18, 2018, performance share awards were granted providing certain
executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of performance goals. The
performance share awards were granted with a term of 36 months and vest on
January 18, 2021. The performance period start date was January 1, 2018 thereby
making the performance period January 1, 2018 through December 31, 2020. The
target number of shares for each executive awarded performance shares on January
18, 2018 is listed below.


Executive Officer
Target number of shares
Edward O. Handy, III
6,300
Mark K.W. Gim
3,100
Ronald S. Ohsberg
2,400
Kristen L. DiSanto
2,175
James M. Hagerty
2,175
Kathleen A. Ryan
2,175
William K. Wray
2,175
Debra A. Gormley
1,650
Maria N. Janes
1,650
Mary E. Noons
1,650



Also on January 18, 2018, performance share awards were granted providing
certain executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of performance goals. The
performance share awards were granted with a term of 60 months and vest on
January 18, 2023. The performance period start date was January 1, 2018 thereby
making the performance period January 1, 2018 through December 31, 2022. The
target number of shares for each executive awarded performance shares on January
18, 2018 is listed below.


Executive Officer
Target number of shares
Edward O. Handy, III
2,770
Mark K.W. Gim
1,390






